In my opinion, the appointment and payment of the salary of an Impounding Officer to enforce the provisions of Chapter 12846 within the "no fence" district therein defined, is germane to and matter properly connected with the subject expressed in the title of the Act, which expressed subject is in effect an Act prohibiting the owner or custodian of cattle from permitting them to run at large within certain described boundaries and providing a procedure to enforce said Act. If the potential status of such Impounding Officer in other districts which may be created in the future is matter beyond the scope of the title, or if such matter results in duality of subject, it may be eliminated without impairing the remainder of the Act. The only attack made upon the Impounding Officer is in his capacity as an Impounding Officer within the "no fence" district described in the Act.
The proper enforcement of Chapter 12846 may result in general benefit throughout the county, and the payment of the Impounding Officer's salary from general county funds may be a legitimate county purpose, even though the limits of the "no fence" district are not coextensive with the county, upon the same principles that a county road may be paid for from general county funds as a county purpose, though it traverses, and immediately benefits, only a small portion of the county. A golf course may be a legitimate county purpose though located remotely from some portions of the county. A water-front *Page 513 
improvement might be a legitimate county purpose though located on one extreme boundary of the county, and many miles distant from interior parts of the county, and immediately beneficial only to the property adjoining the coast. See Cooley, Taxation (4th ed.) Sec. 89, et seq., Sec. 318.
What is a "county purpose" within the meaning of the Constitution is very largely a legislative question, though subject to judicial review. It may be conceded that "no fence" districts are formed largely for the benefit of the citizens and property within the "no fence" area. At the same time the formation of the district may result in substantial benefit to the remainder of the county. That question is largely for legislative determination. It may be in this case that the limits of the "no fence" area comprise all those rural portions of the county where cattle are kept or pastured, excluding only the urban portions of the county where there is no necessity for the establishment of "no fence" districts. To establish a "no fence" district in the first named area might result in preventing cattle from straying from those areas into built-up urban areas, so that the latter will benefit from the establishment of the "no fence" district. These and allied questions are primarily for legislative determination, and there is nothing in this record to justify judicial interference in this instance.
In my opinion, the decree appealed from should be wholly reversed. I concur in all that portion of the opinion which leads to a reversal. From the remainder, I dissent.
BROWN, J., concurs. *Page 514